Citation Nr: 1106280	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) from June 19, 2006, and in 
excess of 10 percent from July 15, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active military service from June 2002 to June 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision, by the Detroit, 
Michigan RO, which granted service connection for GERD and 
assigned a 10 percent rating, effective June 19, 2006.  Service 
connection for a right knee disorder was denied.  

In May 2009, the Board remanded the case for further evidentiary 
development.  By a rating action in October 2010, the Appeals 
Management Center (AMC) increased the evaluation for GERD from 10 
percent to 30 percent, effective June 19, 2006.  The AMC returned 
the rating to the 10 percent level effective from July 15, 2009.  

The Board also remanded the issue of entitlement to service 
connection for a left knee disorder.  However, the October 2010 
rating decision granted service connection for osteoarthritis of 
the left knee.  Thus, that issue is no longer in appellate 
status.  


FINDINGS OF FACT

1. A right knee disorder was not manifested during military 
service and is not otherwise attributable to service.  

2.  From June 19, 2006, to July 15, 2009, the Veteran's GERD was 
manifested by persistent epigastric distress, nausea, vomiting, 
heartburn, regurgitation, and substernal pain, which was 
productive of considerable impairment of health.  Symptoms of 
severe impairment of health were not demonstrated.  

3.  Beginning July 15, 2009, the Veteran's GERD has been 
manifested by epigastric distress with pyrosis and regurgitation, 
but not by dysphagia, hematemesis, melena, anemia, material 
weight loss, or symptoms productive of at least considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

2.  The criteria for a rating in excess of 30 percent for GERD 
are not met prior to July 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for 
GERD are not met since July 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 
4.20, 4.114, Code 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in August 2006 and October 2006 from the RO to the Veteran, 
which were issued prior to the RO decision in January 2007.  
Additional letters were issued in June 2009, June 2010 and August 
2010.  Those letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to decide the issues addressed 
in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran entered active duty in June 2002.  The service 
treatment reports (STRs) are negative for any complaints, 
findings or diagnosis of a right knee disorder.  Associated 
medical examination reports, including the enlistment 
examination, indicate that the Veteran's lower extremities were 
normal.  The Veteran did not endorse any right knee problems or 
broken bones on his reports of medical history.  The STRs show 
that the Veteran was diagnosed with gastroesophageal reflux and 
Barret's esophagitis.  In March 2006, the Veteran underwent an 
esophageogastroduodenoscopy with multiple biopsies; the 
impression was Barret's esophagitis/grade III esophagitis.  The 
separation examination, dated in April 2006, was also negative 
for any complaints or diagnosis of a right knee disorder; 
clinical evaluation of the lower extremities was normal.  

The Veteran's initial claim for service connection for GERD (VA 
Form 21-526) was received in June 2006.  In a statement in 
support of claim (VA Form 21-4138), received in August 2006, the 
Veteran indicated that was seeking service connection for an 
injury to his right knee.  

The Veteran was afforded a VA examination in November 2006.  At 
that time, he stated that he began experiencing acid reflux in 
April 2003; he was sent to a medic due to episodes of vomiting 
following exercise runs.  He was evaluated and referred to a 
gastroenterologist.  It was noted that he had an EGD and was 
diagnosed with GERD/Barrett's esophagus.  He was placed on 
Aciphex, and gained moderate control of his symptoms.  The 
Veteran reported that he currently had symptoms of heartburn with 
running.  He stated that he follows a special diet and takes tums 
as needed.  The Veteran reported having nausea, vomiting, 
indigestion, heartburn and regurgitation.  The Veteran indicated 
that he experiences nausea on a weekly basis.  He also reported 
esophageal distress on a daily basis accompanied by frequent and 
severe substernal pain.  The Veteran stated that he had heartburn 
on a weekly basis.  On examination, it was noted that the Veteran 
weighed 160 pounds.  The abdomen was normal; bowel sounds were 
normal.  There were no signs of anemia and no signs of 
significant weight loss or malnutrition.  The diagnosis was 
GERD/Barrett's esophagus.  

An examination of the joints was also conducted in November 2006.  
The Veteran reported injuring his right knee when he jumped a 
fence and fell onto concrete on both knees.  He stated that the 
pain noted in the right knee on the tibia remained present.  He 
stated that he continued on full military duty.  The Veteran 
indicated that the right knee pain had subsided.  The right knee 
had a normal range of motion, from 0 degrees to 140 degrees.  The 
pertinent diagnosis was a right knee condition.  

The Veteran was afforded another VA examination for evaluation of 
the esophagus in July 2009.  The Veteran denied any episodes of 
nausea or vomiting.  He reported a history of esophageal distress 
on a daily basis associated by pain.  The Veteran also reported 
suffering from heartburn.  On examination, it was noted that the 
Veteran weighed 166.5 pounds.  The abdomen was normal; bowel 
sounds were normal.  There were no signs of anemia and no signs 
of significant weight loss or malnutrition.  The diagnosis was 
GERD/Barrett's esophagus.  The diagnosis was GERD by history of 
no current treatment.  

A VA examination was also conducted for evaluation of the joints.  
The Veteran reported the onset of right knee pain in 2004 when he 
fell over a fence.  He stated that he was not receiving any 
current treatment.  The Veteran complained of pain in the right 
knee.  The examiner noted that there was no objective evidence of 
pain in the right knee.  Range of motion in the knee was from 0 
degrees to 140 degrees.  X-ray study of the right knee revealed 
no significant joint space narrowing; there was no evidence of 
fracture, dislocation or significant joint fluid.  The bones were 
normally mineralized.  The diagnosis was right knee strain with 
mild osteoarthritis, resolved with no residual functional 
deficit.  The examiner stated that the right knee disorder was at 
least as likely as not caused by military service.  

In an addendum to the above examination, dated in August 2010, 
the examiner stated that the right knee complaints were not 
caused by or a result of military service.  The examiner 
explained that, upon review of the claims folder, the service 
treatment reports reflect only treatment for a left knee 
condition.  The examiner further noted that the radiology report 
of July 2009 revealed no osteoarthritis in the right knee; there 
was no evidence of fracture, dislocation, or significant joint 
fluid.  The bones were normally mineralized.  

III.  Analysis--Service Connection

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After a review of the evidence of record the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disorder.  Significantly, the service 
treatment records (STRs) are completely silent with respect to 
any complaints or findings of a right knee disorder.  This was so 
even though a left knee difficulty was noted.  At the time of his 
separation examination in April 2006, clinical evaluation of the 
lower extremities was normal and the Veteran denied having any 
problems at that time.  

There is a question as to whether the Veteran has a current right 
knee disorder.  The July 2009 general medical examination noted 
that the Veteran reported to the examiner that he had injured his 
right knee in 2004.  As noted, the Veteran's STRs contain no 
record of a right knee injury.  X-ray was normal.  After noting 
the Veteran's complaints, the examiner's assessment was 
osteoarthritis of the right knee; he then opined that the right 
knee disorder is at least as likely as not caused by or a result 
of military service.  The examiner explained that the Veteran's 
history was consistent with his current complaints.  
Nevertheless, in an August 2010 addendum, after finally reviewing 
the record, the VA examiner explained that the opinion referred 
to the "left" knee which was the one injured in service.  And, 
most importantly, this examiner did not diagnose any current 
right knee disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  In this context, the Board also notes that there is 
no medical evidence of an in-service right knee injury.  

The Board also finds that there is no persuasive evidence 
demonstrating a relationship between any right knee disorder and 
service.  The Veteran has not submitted any competent evidence of 
a nexus to service.  Moreover, while he may believe such a 
relationship exists, the question of etiology in this case 
involves issues that the Veteran, as a layperson is not competent 
to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  On the 
contrary, following a detailed review of the claims folder in 
August 2010, a VA examiner concluded that the right knee 
complaints were not caused by or a result of military service.  
This opinion is more persuasive than the earlier one because it 
was informed by a review and analysis of the record.  Therefore, 
the Board finds that there is no competent evidence that the 
Veteran's right knee disorder was incurred in or aggravated by 
service and service connection is denied.  

In sum, the Veteran contends that he has pain in his right knee 
that he believes is a result of an injury he sustained while on 
active duty.  However, there is no medical evidence of an in-
service injury or disease, and no medical evidence of a currently 
diagnosed chronic right knee disability.  In support of this 
conclusion the Board notes that the VA compensation examination 
reports reported no joint pain or joint stiffness in the right 
knee.  He had a full range of motion in the right knee, and an x- 
ray study of the right knee was normal.  Absent any objective 
evidence of a current chronic right knee disability related to an 
in-service injury or disease, the service connection claim must 
be denied.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the claim 
of service connection for a right knee disorder.  The Veteran 
does not have a right knee disability that is traceable to 
disease or injury incurred in or aggravated during active 
military service.  

IV.  Analysis--Higher Initial Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the claim of service connection was awarded.  Here, service 
connection was awarded effective from June 19, 2006, and the 
Veteran appealed from the initial rating assigned.  Consequently, 
the following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods since the award of service connection.  

30 percent from June 19, 2006, to July 15, 2009

The Veteran is seeking an initial rating higher than 30 percent 
for his GERD.  See Fenderson, 12 Vet. App. at 125-26.  He had 
this rating from June 19, 2006, the effective date of the grant 
of service connection (i.e., the date the RO received his claim), 
until July 15, 2009, the date a reduction to 10 percent was made 
effective.  

The RO has rated the Veteran's GERD under Diagnostic Code 7346, 
for hiatal hernia, which the Board agrees is the most appropriate 
code.  See Butts v. Brown, 5 Vet. App. 532 (1993); 38 C.F.R. 
§ 4.20.  

Under Diagnostic Code 7346, a 10 percent rating is assignable 
when there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is assignable 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent rating is assignable for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Based on the evidence of record, the Board finds that a rating in 
excess of 30 percent for GERD is not warranted prior to July 15, 
2009.  First, the Board finds that the Veteran's disability does 
not meet the criteria for a higher rating under Diagnostic Code 
7346.  Specifically, the evidence during that period certainly 
shows that the Veteran experienced problems with nausea, 
vomiting, epigastric distress with pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  However, the 
evidence does not show material weight loss, hematemesis or 
melena with moderate anemia, or symptom combinations productive 
of severe impairment of health.  In fact, during the November 
2006 VA examination, the Veteran specifically denied the presence 
of hematemesis and melena.  The November 2006 VA examiner 
specifically indicated that there were no signs of anemia.  This 
same report also showed that there were no signs of weight loss.  
Thus, the Board finds that the 30 percent rating criteria best 
characterize the Veteran's GERD prior to July 15, 2009.  

In making this determination, the Board has considered whether 
the Veteran's disability would warrant a higher evaluation under 
other Diagnostic Codes pertaining to the digestive system.  The 
Board has also considered the potential application of 38 C.F.R. 
§ 3.321(b) (1), for exceptional cases where schedular evaluations 
are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As shown in the discussion above, the Veteran's 
symptomatology due to his GERD, prior to July 15, 2009, is 
specifically addressed by the available schedular criteria.  
Thus, the Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).  

10 percent from July 15, 2009

The Board finds that an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7346 beginning July 15, 2009.  In 
this regard, the Board notes that during the period beginning 
July 15, 2009, the evidence of record shows that the Veteran's is 
stable; in fact, during the July 2009 VA examination, it was 
noted that he was not under treatment for the GERD.  At the time 
of the examination, the Veteran reported having esophageal 
distress accompanied by pain and heartburn.  The Board notes, 
however, that the Veteran denied having nausea, vomiting, 
dysphagia, regurgitation, hematemesis, or melena at the time of 
the July 2009 VA examination.  Hence, the Veteran's GERD is not 
shown by medical evidence to be productive of considerable 
impairment of health as required for a 30 evaluation under 
Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2010).  Because of the examination findings, the Veteran's GERD 
more closely resembles a 10 percent evaluation under Diagnostic 
Code 7346 where he is shown to have two or more of the symptoms 
of a 30 percent evaluation with less severity.  Id.  In light of 
the foregoing, the Board finds that an evaluation in excess of 10 
percent is not warranted for GERD from the period beginning July 
15, 2009.  

In making this determination, the Board has considered whether 
the Veteran's disability would warrant a higher evaluation under 
other Diagnostic Codes pertaining to the digestive system.  The 
Board has also considered the potential application of 38 C.F.R. 
§ 3.321(b) (1), for exceptional cases where schedular evaluations 
are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As shown in the discussion above, the Veteran's 
symptomatology due to his GERD is specifically addressed by the 
available schedular criteria.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
see also Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim for a 
higher rating for this period.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to grant the Veteran's claim.  


ORDER

Service connection for a right knee disorder is denied.  

Entitlement to a rating in excess of 30 percent for GERD from 
June 19, 2006, to July 15, 2009, is denied.  

Entitlement to a rating in excess of 10 percent for GERD from 
July 15, 2009, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


